DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 18, 2021 has been received and considered. By this amendment, claims 33, 39, 42, and 57 are amended and claims 33, 39-42, 53, 57, and 70-78 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 39-42, 53, 57, and 70-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed disclosure fails to limit the improvement in the physiological parameter to only “a decrease in airway smooth muscle tone, an increase in blood oxygen saturation, a decrease in blood carbon dioxide concentration, an increase in tidal mid-expiratory flow, a decrease in respiratory rate, an increase in total lung capacity, or an increase in forced expiration volume” as presently claimed and, as such, fails to 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 39-44, 53, 57, and 70-78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (U.S. 2013/0238050, previously cited). Regarding claim 33, Simon discloses a method of treating a bronchoconstriction in a patient (see paragraph [0041], lines 9-14), the method comprising applying a signal to a vagal nerve of said patient to stimulate neural activity in said nerve in the patient (see paragraph [0042]), wherein the signal comprises a direct current (DC) waveform having a frequency of 1 Hz or greater, such as between 15 Hz to 50 Hz (see Figure 2C and paragraph [0133], where the range of 50-150 Hz is within the “1 Hz or greater” and overlaps the “15 Hz to 50 Hz” ranges), and wherein the signal has a pulse duration of between 0.005 and 0.1 ms, 1 to 1000 microseconds (see paragraphs [0038] and [0133]); and measuring a physiological parameter, forced expiration volume (see paragraph [0229]), wherein treatment of the bronchoconstriction is indicated by an increase in forced expiration volume (see paragraph [0229]). It is respectfully submitted that the recitation “such that the signal to the vagal nerve produces an improvement in a physiological parameter indicative of treating bronchoconstriction in the patient” fails to further limit the claimed method because it is narrative and fails to recite any additional method steps. 
Regarding claim 39, Simon discloses a method of treating a bronchoconstriction in a patient (see paragraph [0041], lines 9-14), the method comprising applying an electrical signal by a neuromodulation device comprising one or more electrodes 340 (see Figure 2B) to a vagal nerve of said patient to stimulate neural activity in said vagal nerve in said patient (see paragraph [0042]), wherein the electrical signal comprises a direct current (DC) waveform having a frequency of 1 Hz or greater, such as between 15 Hz to 50 Hz (see Figure 2C and paragraph [0133], where the range of 50-150 Hz is within the “1 Hz or greater” and overlaps the “15 Hz to 50 Hz” ranges), and wherein the signal has a pulse duration of between 0.005 and 0.1 ms, 1 to 1000 microseconds (see paragraphs [0038] and [0133]); and measuring a physiological parameter, forced expiration volume (see paragraph [0229]), wherein treatment of the bronchoconstriction is indicated by an increase in forced expiration volume (see paragraph [0229]). It is respectfully submitted that the recitation “such that the electrical signal to the vagal nerve produces an improvement in a physiological parameter indicative of treating bronchoconstriction in the patient” fails to further limit the claimed method because it is narrative and fails to recite any additional method steps. 
Regarding claim 40, Simon discloses that the electrical signal has a pulse duration of 20 to 1000 microseconds (see paragraph [0038]), which is within the range of 0.01-0.06 ms.
 Regarding claim 41, Simon discloses that the electrical signal has a current of 1-8000 µA (see paragraph [0038], where 0 to 40 mA is within the claimed range).
Regarding claim 42, Simon discloses that the electrical signal is applied only when the detected physiological parameter meets or exceeds a predefined threshold value (see paragraph [0132], lines 28-36, which describes sensing and using the output of the sensing to provide feedback to the electrical stimulation system and paragraph [0247], which describes applying the stimulation only during certain phases of the respiratory cycle).
Regarding claim 53, Simon discloses that the method of treating the bronchoconstriction is a method of treating asthma or COPD (see Abstract)
Regarding claim 57, because the device of Simon provides bronchodilation (see paragraph [0040]), it is respectfully submitted that such a device is considered a “bronchodilator” under the broadest reasonable interpretation. Furthermore, Simon discloses a method of treating bronchoconstriction in a patient (see paragraph [0041], lines 9-14), wherein the method comprises: applying a signal to a vagal nerve of said patient to stimulate neural activity in said vagal nerve (see paragraph [0042]); administering a bronchodilator to the patient (the device of Simon or a bronchodilator medication as described in paragraphs [0061] and [0240]), wherein the signal is applied by a neuromodulation device comprising one or more transducers configured to apply the signal, wherein the signal comprises a direct current (DC) waveform having a frequency of 1 Hz or greater, such as between 15 Hz to 50 Hz (see Figure 2C and paragraph [0133], where the range of 50-150 Hz is within the “1 Hz or greater” and overlaps the “15 Hz to 50 Hz” ranges), and wherein the signal has a pulse duration of between 0.005 and 0.1 ms, 1 to 1000 microseconds (see paragraphs [0038] and [0133]); and measuring a physiological parameter, wherein the physiological parameter is: forced expiration volume (see paragraph [0229]), wherein treatment of the bronchoconstriction is indicated by an increase in forced expiration volume (see paragraph [0229]). It is respectfully submitted that the recitation “such that the signal to the vagal nerve produces an improvement in a physiological parameter indicative of treating bronchoconstriction in the patient” fails to further limit the claimed method because it is narrative and fails to recite any additional method steps. 
Regarding claim 70, Simon discloses that applying the electrical signal further comprises an intermittent signaling wherein the electrical signal is applied for a first time period, stopped for 
Regarding claim 71, Simon discloses that the first time period, second time period, third time period, and fourth time period run sequentially and consecutively (seen in Figure 2C and paragraphs [0061] and [0240]).
Regarding claim 72, Simon discloses that the signal is applied for one or more time periods (see Figure 2C where pulses 410 are applied in a pattern for one or more time periods and paragraphs [0061] and [0240] which describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claim 73, Simon discloses that applying the signal further comprises an intermittent signaling wherein the signal is applied for a first time period, stopped for a second time period, reapplied for a third time period, and stopped for a fourth time period (see Figure 2C where pulses 410 are applied in a pattern, with no pulses applied between applications of the pulses and Figure 13 along with paragraphs [0061] and [0240] that describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claim 74, Simon discloses that the signal is applied for one or more time periods between 5 seconds and 24 hours period (see Figure 13 along with paragraphs [0061] and [0240] that describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claim 75, Simon discloses that the signal is applied for one or more time periods between 5 seconds and 24 hours (see Figure 13 along with paragraphs [0061] and [0240] that describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claims 76-78, Simon discloses that the electrical signal has a pulse duration of 20 to 1000 microseconds (see paragraph [0038]), which is within the ranges of 0.01-0.05 ms, 0.01-0.04 ms, and 0.01-0.03 ms.
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. Regarding the previous rejection of the claims under 35 USC 103 as being unpatentable over Simon in view of Mayse, the Applicant argues that Simon fails to disclose that the signal comprises a direct current waveform having a frequency of 50-150 Hz. The Applicant argues that Applicant’s claim does not recite a burst frequency, but rather that the claim is directed to the signal frequency. As an initial matter, the Examiner respectfully submits that if the signal is made up of bursts of pulses, then the frequency of the bursts would be a frequency of the signal. The claim does not specify that the frequency is intended to be a pulse frequency or any other frequency, just a frequency of the signal. It is submitted that a signal that is made up of bursts of pulses would include both a burst frequency and a pulse frequency. Furthermore, Simon discloses in paragraph [0133] that signal 410 shown in Figure 2C has a frequency of about 1 Hz or greater, such as between about 15 Hz to 50 Hz. As such, the argument about the burst frequency versus the signal frequency is moot, as Simon discloses the signal frequency within the claimed range. For at least the reasons given above, the rejection is considered to stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792